DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 and 06/04/2021 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a filter processing unit, an encoding unit and a decoding unit in claims 1-11, 13 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mammou et al (Pub No.: 20190313110). 
 	As to independent claim 1, Mammou discloses an image processing apparatus (compression of point clouds comprising a plurality of points – see [p][0002]) comprising: a filter processing unit that performs a filter process on point cloud data (“the conversion process decomposes the point cloud into a set of patches ( e. g. a patch is defined as a contiguous subset of the surface described by the point cloud ) , which may be overlapping or not” – see [p][099]) using a representative value (auxiliary patch information – see [p][0098]) of the point cloud data for each local region obtained by dividing a three-dimensional space (note that “such that each patch may be described by a depth field with respect to a plane in 2D space” – see [p][0099]); and an encoding unit that encodes a two-dimensional plane image on which the point cloud data subjected to the filter process by the filter processing unit is projected (“a point cloud re-sampling module, such as point cloud re - sampling module 252 , may resample points in an input point cloud image frame in order to determine a one- to-one mapping between points in patches of the current image frame and points in patches of a reference image frame for the point cloud” – [p][0109]), and generates a bitstream (for e.g. see Fig. 7 and [p][0197] – described information that included in the created bit stream).

 	As to claim 5, Mammou teaches the image processing apparatus, wherein the encoding unit generates the bitstream including information regarding the local region (see [p][0391] – where sub-bit stream information includes information such as geometry, texture).

 	As to claim 6, Mammou teaches the image processing apparatus, wherein the information regarding the local region includes information regarding a size, or a shape (geometry - see [p][0391]), or a size and a shape of the local region.

	Claims 12 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is apparatus claim for the method claimed in claim 12.

 	As to claim 13, Mammou discloses an image processing apparatus (a decoder – see Fig 5D) comprising: a decoding unit that decodes a bitstream (decoder may decode the video encoded bit stream to generate one or more video image frames – see [p][0355]) and generates coded data of a two-dimensional plane image on which point cloud data is projected (a decoder, such as decoder 550, may receive a bit stream, such as bit stream – see [p][0355]); and a filter processing unit that performs a filter process on the point cloud data restored from the two- dimensional plane image generated by the decoding unit (see [p][0355]), using a representative value of the point cloud data for each local region obtained by dividing a three- dimensional space (“use a patch projection method , as described above , to generate a recon structed point cloud 522 from the patch information included in the upscaled image frame 520” – see [p][0355]).

 	Claims 14 is rejected for the same reasons as set forth in the rejection of the claim 13, as claim 13 is apparatus claim for the method claimed in claim 14.

 	As to independent claim 15, Mammou discloses an image processing apparatus (compression of point clouds comprising a plurality of points – see [p][0002]) comprising: a filter processing unit that performs a filter process on some points of point cloud data (the conversion process decomposes the point cloud into a set of patches ( e. g. a patch is defined as a contiguous subset of the surface described by the point cloud ) , which may be overlapping or not” – see [p][099]); and an encoding unit that encodes a two-dimensional plane image on which the point cloud data subjected to the filter process by the filter processing unit is projected (“a point cloud re-sampling module, such as point cloud re - sampling module 252 , may resample points in an input point cloud image frame in order to determine a one- to-one mapping between points in patches of the current image frame and points in patches of a reference image frame for the point cloud” – [p][0109]), and generates a bitstream (for e.g. see Fig. 7 and [p][0197] – described information that included in the created bit stream).

 	As to claim 16, Mammou teaches the image processing apparatus, wherein the filter processing unit performs the filter process on a point of the point cloud data corresponding to an end portion of a patch included in the two- dimensional plane image (trailing bits – see [p][0416]).

 	As to claim 17, Mammou teaches image processing apparatus, wherein the filter process includes a smooth process that smooths data of a processing target point in the point cloud data using data of a point around the processing target point (see [p][0105] - a smoothing filter may smooth incongruences at edges of patches).

	Claims 18 is rejected for the same reasons as set forth in the rejection of the claim 15, as claim 15 is apparatus claim for the method claimed in claim 18.

 	As to claim 19, Mammou discloses an image processing apparatus comprising: a decoding unit that decodes a bitstream and generates coded data of a two-dimensional plane image on which point cloud data is projected (decoder may decode the video encoded bit stream to generate one or more video image frames – see [p][0355]); and a filter processing unit that performs a filter process on some points of the point cloud data restored from the two-dimensional plane image generated by the decoding unit (a decoder, such as decoder 550, may receive a bit stream, such as bit stream – see [p][0355]).

 	Claims 20 is rejected for the same reasons as set forth in the rejection of the claim 19, as claim 19 is apparatus claim for the method claimed in claim 20.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over
Mammou et al (Pub No.: 20190313110) in view of Queiroz et al (NPL titled: Compression of 3D Point Clouds Using a Region-Adaptive Hierarchical Transform).
 	As to claim 2, Mammou teaches the image processing apparatus, wherein the local region includes a cube region (cubic projection each of the six cubic faces – see [p][00168]) however, does not expressly disclose the cube having a predetermined size.
 	Kurtz discloses a system for processing point cloud including wherein the cube having a predetermined size (see section II, subsection A – note that each cube is W/4 × W/4 × W/4). 
 	Chen & Kurtz are combinable because they are directed to point cloud processing.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the system for processing point cloud of Kurtz as a modification to the compression of point clouds points of Mammou.  	The suggestion/motivation for doing so would have been for compressing the colors in point clouds, which is based on a hierarchical transform and arithmetic coding (see abstract).  Therefore, it would have been obvious to combine Kurtz with Mammou to obtain the invention as specified in claim 2.
 	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al (Pub No.: 20190313110) in view of Chen et al (NPL titled: Geometry-Based Optimized Point Cloud Compression Methodology for Construction and Infrastructure Management) in view of Queiroz et al (NPL titled: Compression of 3D Point Clouds Using a Region-Adaptive Hierarchical Transform).
 	As to claim 3, Mammou does not teach the image processing apparatus, wherein the local region includes a rectangular parallelepiped region having a predetermined size.
 	Chen discloses a system for compressing a point cloud including wherein the local region includes a rectangular parallelepiped region (see page 382, 1st full para, lines 2-3 – where a cuboid containing all point cloud data points is built).
 	Chen & Mammou are combinable because they are directed to point cloud compression.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the system for compressing a point cloud of Chen as a modification to the compression of point clouds points of Mammou. The suggestion/motivation for doing so would have been for keeping the geometric details while compressing the point cloud (see page 382, 1st full para, lines 2-3). Therefore, it would have been obvious to combine Chen with Mammou to obtain the invention as specified in claim 3.
 	Note the discussion above, none of the cited references disclose wherein the object have a predetermined size.
 	Kurtz discloses a system for processing point cloud including wherein the object have a predetermined size (see section II, subsection A).
 	Chen,  Mammou & Kurtz are combinable because they are directed to point cloud processing.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the system for processing point cloud of Kurtz as a modification to the compression of point cloud points of Mammou  as modified by Chen.
 	The suggestion/motivation for doing so would have been for compressing the colors in point clouds, which is based on a hierarchical transform and arithmetic coding (see abstract).  Therefore, it would have been obvious to combine Kurtz with Mammou as modified by Chen to obtain the invention as specified in claim 3.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over
Mammou et al (Pub No.: 20190313110) in view of Chen et al (NPL titled: Geometry-Based Optimized Point Cloud Compression Methodology for Construction and
Infrastructure Management)
 	As to claim 4, Mammou does not teach the image processing apparatus, wherein the local region includes a region obtained by dividing the three-dimensional space such that each of the regions contains a predetermined number of points of the point cloud data.
 	Chen discloses a system for compressing a point cloud including wherein the local region includes a region obtained by dividing the three-dimensional space such that each of the regions contains a predetermined number of points of the point cloud data (see page 382, 1st full para, lines 3-4 - the algorithm divides the large cuboid into small 3D voxels with the same size). 
 	Chen & Mammou are combinable because they are directed to point cloud compression.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the system for compressing a point cloud of Chen as a modification to the compression of point clouds comprising a plurality of points of Mammou. The suggestion/motivation for doing so would have been for keeping the geometric details while compressing the point cloud (see page 382, 1st full para, lines 2-3). Therefore, it would have been obvious to combine Chen with Mammou to obtain the invention as specified in claim 4.
 	
 	As to claim 7, Mammou does not teach the image processing apparatus, wherein the representative value includes an average of the point cloud data contained in the local region.
 	Chen discloses a system for compressing a point cloud including wherein the representative value includes an average of the point cloud data contained in the local region (see page 382, 1st full para, lines 5-6 – “For each voxel, the algorithm calculates the mean value of the three dimensional coordinates of all the points in that voxel”). Therefore combining Chen and Mammou would meet the claim limitations for the same reasons as previously discussed in claim 4.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over
Mammou et al (Pub No.: 20190313110) in view of Zewei et al (NPL titled: Vehicle recognition and classification method based on laser scanning point cloud data)
 	As to claim 8, Mammou does not teach the image processing apparatus, wherein the representative value includes a median of the point cloud data contained in the local region.
 	Zewei discloses a classification system wherein the representative value includes a median of the point cloud data contained in the local region (see section III, subsection A, step 2, [p][003] – where a median filter is applied to the point cloud).
 	Mammou & Zewei are combinable because they are directed to point cloud compression.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the classification system of Zewei as a modification to the compression of point cloud points of Mammou. The suggestion/motivation for doing so would have for preprocessing  the point
cloud original data with the methods including coordinate transformation and median filtering (see abstract). Therefore, it would have been obvious to combine Zewei with Mammou to obtain the invention as specified in claim 8.

 	As to claim 9, Mammou does not teach the image processing apparatus, wherein the filter process includes a smooth process that smooths data of a processing target point in the point cloud data using the representative value of the local region around the processing target point.
 	Zewei discloses a classification system wherein the filter process includes a smooth process that smooths data of a processing target point in the point cloud data using the representative value of the local region around the processing target point (see section III, subsection A, step 2, [p][003] – where a median filter is applied to the point cloud). Therefore combining Zewei and Mammou would meet the claim limitations for the same reasons as previously discussed in claim 8.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over
Mammou et al (Pub No.: 20190313110) in view of CHARAMISINAU et al (Pub No.: 20190018730).
 	As to claim 10, Mammou does not teach the image processing apparatus wherein the filter processing unit performs the filter process on position information on a point of the point cloud data.
 	CHARAMISINAU discloses a point cloud processing system including wherein the filter processing unit performs the filter process on position information on a point of the point cloud data (see [p][0010] – “direction filtering is applied defined as perpendicular to the surface (and leaving in-plane point positions intact) to generate a new/revised position correction vector”).
 	Mammou & CHARAMISINAU are combinable because they are directed to point cloud compression.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have considered the point cloud processing of CHARAMISINAU as a modification to the compression of point cloud points of Mammou. The suggestion/motivation for doing so would have for point cloud rendering and point cloud data filtering of real - time point cloud data (see [p][0002]). Therefore, it would have been obvious to combine Zewei with Mammou to obtain the invention as specified in claim 10.

 	As to claim 11, Mammou does not teach the image processing apparatus, wherein the filter processing unit performs the filter process on attribute information on a point of the point cloud data.
 	CHARAMISINAU discloses a point cloud processing system wherein the filter processing unit performs the filter process on attribute information on a point of the point cloud data (see [p][0010] – “direction filtering is applied defined as perpendicular to the surface (and leaving in-plane point positions intact) to generate a new/revised position correction vector”). Therefore combining CHARAMISINAU and Mammou would meet the claim limitations for the same reasons as previously discussed in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Li et al (US Patent No.: 11182612) discloses Systems And Methods For Place Recognition Based On 3D Point Cloud.
 	Mammou et al (US Patent No.: 11367224) discloses Point Cloud Compression Image Padding. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        October 24, 2022